DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26 – 35, 39 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, US 2019/0055645.
Regarding Claim 26, Li teaches an integrated circuit device comprising: 
a structure comprising semiconductor material, the structure having a high aspect ratio (HAR) feature, the HAR feature, having a width of between 5 nm and 50 nm, and a depth-to-width aspect ratio of 5:1 or more (paragraph 89); and 
a gap-fill material comprising a single layer, the single layer completely filling the HAR feature, the gap-fill material consisting essentially of silicon and nitrogen (e,g, silicon nitride, paragraphs 2, 11, 89, 92, 120 and claim 11) and being substantially free of a seam located between opposing sides of the HAR feature, wherein the gap-fill material is void-free from a bottom of the gap-fill material to a top of the gap-fill material with reference to Figs. 3, 4 and 7 in paragraphs 45, 46, 49, 89 and 129.  
Li fails to teach the HAR feature having a depth of between 25 nanometers (nm) and 250 nm.
However, it would have been obvious to one with ordinary skill in the art at the time of the invention that the width and the aspect ratios taught by Li will encompass a HAR feature having a depth of between 25 nanometers (nm) and 250 nm.
Regarding Claim 27, LI teaches, wherein being substantially free of a seam means having a seam in no more than 25% of the gap-fill material within the HAR feature with reference to Fig. 7 in paragraph 49.  
Regarding Claim 28, Li teaches, wherein being substantially free of a seam means being completely free of a vertical seam in the gap-fill material along all vertical planes between opposing sides of the HAR feature with reference to Fig. 7 in paragraph 49. 
Regarding Claim 29, Li teaches, wherein the depth-to-width aspect ratio is 10:1 or more in paragraph 89.  
Regarding Claim 30, Li teaches, wherein the width of the HAR feature is between 5 nm and 35 nm in paragraph 89.  
Regarding Claim 31, Li teaches, wherein the width of the HAR feature is between 5 nm and 15 nm in paragraph 89.  
Regarding Claims 32 – 35, Li teaches, wherein the depth of the HAR feature is between 25 nm and 150 nm; between 25 nm and 70 nm; is between 25 nm and 50 nm and is between 25 nm and 35 nm as was described earlier in rejecting Claim 26.
Regarding Claim 39, Li teaches, wherein the HAR feature is within and in direct contact with a body comprising semiconductor material with reference to Fig. 7 in paragraph 49 and 92. 
Regarding Claim 44, Li teaches a method of fabricating a device, the method comprising: forming one or more layers on a substrate comprising semiconductor material; forming a high aspect ratio (HAR) feature in one or more contiguous ones of the layers and substrate, the HAR feature having a width of between 5 nm and 50 nm, and a depth-to-width aspect ratio of 5:1 or more; and filling the HAR feature with material comprising silicon and nitrogen (as was described earlier in rejecting Claim 26) using an atomic layer deposition (ALD) process, the material completely filling the HAR feature and the material void-free from a bottom of the gap-fill material to a top of the gap-fill material, and the ALD process including a plurality of ALD cycles, at least one ALD cycle including reacting surfaces of the HAR feature with a precursor comprising silicon to form a monolayer of the precursor, and reacting the precursed surfaces with plasma comprising nitrogen to form a monolayer of silicon and nitrogen with reference to Figs. 3, 4 and 7 and in paragraphs  45, 46, 49, 89 and 129.  Use of aminosilane precursor will deposit material comprising silicon and nitrogen.  The ALD cycle will inherently include reacting surfaces of the HAR feature with a precursor comprising silicon to form a monolayer of the precursor, and reacting the precursed surfaces with plasma comprising nitrogen (nitrogen and/or nitrous oxide) to form a monolayer of silicon and nitrogen. 
Li fails to teach the HAR feature having a depth of between 25 nanometers (nm) and 250 nm.
However, it would have been obvious to one with ordinary skill in the art at the time of the invention that the width and the aspect ratios taught by Li will encompass a HAR feature having a depth of between 25 nanometers (nm) and 250 nm.
Claims 36 – 38 and 40 – 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, US 2019/0055645 in view of Huang, US 2019/0341294.
Regarding Claim 36, Li fails to teach wherein the structure includes a plurality of fins, and the HAR feature is between two of the fins.
Huang taches wherein the structure includes a plurality of fins 1304, and the HAR feature is between two of the fins with references to Figs. 13 and 14 in paragraphs 50, 62 and 63 for the benefit of achieving a scaling down manufacturing process in paragraph 2.  
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Li and utilize a structure that includes a plurality of fins, and the HAR feature is between two of the fins for the benefit of achieving a scaling down manufacturing process as taught by Huang in paragraph 2.
Regarding Claim 37, Huang taches, wherein at least one of the two fins 1304 is part of a transistor structure 1300 with references to Figs. 13 and 14 in paragraphs 50, 62 and 63.  
Regarding Claim 38, Huang taches, wherein the two fins are part of a capacitor structure in paragraphs 34 and 71.   
Regarding Claim 40, Li in view of Huang taches, an integrated circuit 1300 comprising: first and second fins1304 defining a trench 1404 between the fins, the trench having a depth of between 25 nanometers (nm) and 250 nm, a width of between 5 nm and 50 nm, and a depth-to-width aspect ratio of 5 :1 or more, the first and second fins comprising semiconductor material; and a gap-fill material comprising a single layer, the single layer completely filling the trench, the gap-fill material comprising silicon and nitrogen and being free of a vertical seam along one or more vertical planes that run between opposing sides of the trench wherein the gap-fill material is void-free from a bottom of the gap-fill material to a top of the gap-fill material with reference to Huang’s Figs. 11 – 14  in paragraphs 45 – 47, 62 and 68 and Li’s Figs. 3, 4 and 7 in paragraphs 45, 46, 49, 89 and 129 as was described earlier in rejecting Claim 26.     
Regarding Claim 41, Huang taches, wherein the depth-to-width aspect ratio is at least 10:1 in paragraph 62.  
Regarding Claim 42, Huang taches, wherein the width of the trench is between 5 nm and 20 nm in paragraph 62.  
Regarding Claim 43, Huang taches, wherein the first and second fins 1304 are part of one or more transistor or capacitor structures with reference to Fig. 13 and 14.
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Li, US 2019/0055645 in view of Todd, US 2009/0311857.
Li fails to teach, wherein the reacting of the precursed surfaces with plasma comprises supplying nitrogen radicals from a stand-alone nitrogen radical generator via a dedicated delivery path.
Toddi teaches an ALD method for depositing a gap-fill material comprising silicon and nitrogen wherein the reacting of the precursed surfaces with plasma comprises supplying nitrogen radicals from a stand-alone nitrogen radical generator 60 via a dedicated delivery path with reference to Fig. 1 in the Abstract and paragraphs 13, 51, 57, 62, 79, 86, 96, 112, 113, 123 and 153 for the benefit of forming uniform and conformal layers of silicon compounds with high throughput in paragraph 11.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Li and apply an ALD method for depositing a gap-fill material comprising silicon and nitrogen wherein the reacting of the precursed surfaces with plasma comprises supplying nitrogen radicals from a stand-alone nitrogen radical generator via a dedicated delivery path for the benefit of forming uniform and conformal layers of silicon compounds with high throughput as taught by Todd in paragraph 11.

Response to Arguments
Applicant’s arguments, see Pages 6 – 9, filed January 19, 2022, with respect to the rejection(s) of claim(s) 26 – 45 under 35 U.S.C. 103 have been fully considered and are not persuasive.  Applicant’s assertion that Li fails to teach the gapfill film consists essentially of silicon and nitrogen is without merit because Li clearly teaches that his method is equally applicable for silicon nitride (see the rejection of independent claims and the paragraphs cited above).  Li teaches the gapfill material is various silicon containing films including silicon nitride which consists essentially of silicon and nitrogen. Other materials taught by Li contain oxygen and/or carbon.  But, SiN does not contain any impurities according to the disclosure by Li.  Thus, the Examiner cannot agree with the Applicant’s unsupportable arguments that Li does not teach this aspect.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        October 14, 2021